                 Case 3:19-mj-08592-MAT Document 1 Filed 09/24/19 Page 1 of 6

bef




                                      United States District Court
                                           Western District of Texas
                                              El Paso Division
                       INITIAL APPEARANCE / PLEA AND SENTENCE
                                                                      Case Number: EP:19-M -08592(1) MAT
DEFENDANT'S NAME:                                         ATTY FOR DEFENDANT: Leonard C. Morales
Reginaldo Neto Da Silva

JUDGE:          Miguel A. Torres                          AUSA:             Mallory Rasmussen
DEPUTY CLERK:   Rita R Velez                              INTERPRETER:       X Yes                No
COURT REPORTER: ERO                                       PROBATION:
                                                          PRETRIAL OFFICER:
DATE:                 09/24/2019                          TIME: _ _ Minutes           2:50 - 3:10

PROCEEDINGS                                                DFT NO.                  [DftNo1]       [DftNo2]

  X     INITIAL APPEARANCE HELD                                                        X
  X     ARRAIGNMENT HELD                                                               X
  X     DFT INFORMED OF RIGHTS/oral consent to plea                                    X
  X     GUILTY     DEFT [DftNo1] COUNT(S):         COMPLAINT

  X     GUILTY PLEA ACCEPTED BY THE COURT                                              X

        Information Filed On _____________________
        Motion to Dismiss Complaint filed on _____________
        Court Grants Motion to Dismiss on _____________
        Order Dismissing Complaint entered on _____________

        Oral Motion by AUSA to Remit Special Assessment                                X
        Oral Order Granting Oral Motion to Remit Special Assessment                    X

  X     SENTENCING HELD: Defendant sentenced to one (1) year non-reporting probation ; No Fine;
        S/A REMITTED.

OTHER:
                       Case 3:19-mj-08592-MAT Document 1 Filed 09/24/19 Page 2 of 6
AO 442 (REV. 12/85)




                            UNITED STATES DISTRICT COURT
                                                                                                     FILED
                                                                                                   09/24/2019
                             WESTERN DISTRICT OF TEXAS, EL PASO DIVISION                    Clerk, U.S. District Court
                                                                                            Western District of Texas


                                                                                    By:             RRV
                                                                                                     Deputy




USA                                                         §
                                                            § CRIMINAL COMPLAINT
vs.                                                         § CASE NUMBER: EP:19-M -08592(1) - MAT
                                                            §
(1) REGINALDO NETO DA SILVA                                 §


                I, the undersigned complainant being duly sworn state the following is true and correct to the best

of my knowledge and belief. On or about 09/17/2019 in El Paso county, in the WESTERN DISTRICT OF

TEXAS defendant did, being an alien to the United States, knowingly enter and attempt to enter the United

States at a time and place other than as designated by immigration officers

in violation of Title 8 United States Code, Section(s) 1325(a)(1).

                I further state that I am a(n)    and that this complaint is based on the following facts: "The

Defendant, Reginaldo Neto DA SILVA, an alien to the United States and a citizen of Brazil, entered the United

States from the Republic of Mexico by crossing the Rio Grande River on September 17, 2019 , approximately

.28 West of the Paso Del Norte Port of Entry at El Paso, Texas, in the Western District of Texas. The place

where the Defendant entered is not designated as a Port of Entry by immigration officers."

Continued on the attached sheet and made a part of hereof:                                          X Yes                No




Sworn to before me and subscribed in my presence,
                                                                           Signature of Complainant
                                                                           Padilla, Aaron


09/24/2019                                                            at   EL PASO, Texas
File Date                                                                  City and State




MIGUEL A. TORRES                                                           ______________________________
UNITED STATES MAGISTRATE JUDGE                                             Signature of Judicial Officer
                  Case 3:19-mj-08592-MAT Document 1 Filed 09/24/19 Page 3 of 6
CONTINUATION OF CRIMINAL COMPLAINT

WESTERN DISTRICT OF TEXAS

(1) REGINALDO NETO DA SILVA

FACTS   (CONTINUED)

The Defendant, Reginaldo Neto DA SILVA, an alien to the United States and a citizen of Brazil, entered the
United States from the Republic of Mexico by crossing the Rio Grande River on September 17, 2019 ,
approximately .28 West of the Paso Del Norte Port of Entry at El Paso, Texas, in the Western District of
Texas. The place where the Defendant entered is not designated as a Port of Entry by immigration officers.

The DEFENDANT stated he was traveling with his minor daughter DA SILVA, Lorena and that he was the
biological father. DA SILVA, Lorena presented an altered birth certificate stating she is a minor when in fact
she is an adult and not traveling with her father but her uncle.

Because this affidavit is being submitted for the limited purpose of establishing probable cause as set forth
herein, I have not included each and every fact known to me concerning this investigation.

IMMIGRATION HISTORY:
NONE

CRIMINAL HISTORY:
NONE
              Case 3:19-mj-08592-MAT Document 1 Filed 09/24/19 Page 4 of 6




                                     United States District Court
                                          Western District of Texas
                                             El Paso Division

UNITED STATES OF AMERICA                               §
                                                       §
vs.                                                    § No: EP:19-M -08592(1)
                                                       §
                                                       §
(1) REGINALDO NETO DA SILVA
                                                       §
  Defendant
                             ORDER APPOINTING COUNSEL

               The above Defendant has testified under oath, or has otherwise satisfied this Court

that he or she is financially unable to employ counsel, and does not wish to waive counsel.

               Therefore, in the interests of justice, Leonard C. Morales, is hereby appointed,

pursuant to the provisions of the Criminal Justice Act, to represent said Defendant in this case.

               This appointment shall remain in effect until further order of the Court.

               It is, accordingly, so ORDERED this the 24th day of September, 2019.




                                                   ______________________________
                                                   MIGUEL A. TORRES
                                                   UNITED STATES MAGISTRATE JUDGE
         Case 3:19-mj-08592-MAT Document 1 Filed 09/24/19 Page 5 of 6




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

USA                                         §
                                            §
vs.                                         §    Case Number: EP:19-M -08592(1)
                                            §
(1) REGINALDO NETO DA SILVA                 §

           ORDER SETTING INITIAL APPEARANCE/PLEA & SENTENCE


IT IS HEREBY ORDERED that the above entitled and numbered case is set before the
HONORABLE U.S. MAGISTRATE MIGUEL A. TORRES for INITIAL
APPEARANCE/PLEA & SENTENCE, September 24, 2019 at 02:30 PM in Magistrate
Courtroom, Room 712.

IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to the
defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services, United
States Probation Office, and any surety or custodian, if applicable. Further, counsel for the
defendant shall notify the defendant of this setting. If the defendant is on bond, he/she
shall be present.


IT IS SO ORDERED this 09/24/2019.



                                            ______________________________
                                            MIGUEL A. TORRES
                                            UNITED STATES MAGISTRATE JUDGE
                                Case 3:19-mj-08592-MAT Document 1 Filed 09/24/19 Page 6 of 6

(W.D.T.X. Ref: 245H)(Rev. 01/05) - Judgment in a Criminal Case for a Petty Offense (Probation)                                     Judgment

                                                             UNITED STATES DISTRICT COURT                                              FILED
                                                                          WESTERN DISTRICT OF TEXAS                            September 24, 2019
                                                                               EL PASO DIVISION                               Clerk, U.S. District Court
                                                                                                                              Western District of Texas

                                                                                                                        By:            RRV
                                                                                                                                                 Deputy

UNITED STATES OF AMERICA                                                                         §
                                                                                                 § CASE NUMBER: EP:19-M -08592(1) MAT
vs.                                                                                              §
                                                                                                 §
(1) REGINALDO NETO DA SILVA                                                                      §
          Defendant.
                                                                JUDGMENT IN A CRIMINAL CASE
                                                     (For Offenses Committed On or After November 1, 1987)

                     The defendant, Reginaldo Neto Da Silva, was represented by counsel, Leonard C. Morales.

              The defendant pled guilty to the complaint on September 24, 2019. Accordingly, the defendant is adjudged
guilty of such Count(s), involving the following offense(s):

Title & Section                                 Nature of Offense                                                         Date of Offense

8 USC 1325(a)(1)                                IMPROPER ENTRY BY AN ALIEN                                                September 17, 2019

               As pronounced on September 24, 2019, the defendant is sentenced to one (1) year probation, nonreporting and
unsupervised. The defendant is not permitted to commit another federal, state or local crime, nor is the defendant permitted
to illegally enter or reenter the United States during the term of probation. If the defendant is lawfully in the United States
during the term of probation, the probation is reporting probation and the defendant must report to the nearest U.S.
Probation Office and comply with the mandatory and standard conditions of probation. Violations of these terms of probation
will likely result in revocation and imprisonment for up to six months.

              The special assessment imposed pursuant to 18 U.S.C. 3013 is hereby remitted pursuant to 18 U.S.C. 3573 because
reasonable efforts to collect this assessment are not likely to be effective.

                If is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment
are fully paid.

                     Signed on this the 24th day of September, 2019.




                                                                                                 ______________________________
                                                                                                 MIGUEL A. TORRES
                                                                                                 UNITED STATES MAGISTRATE JUDGE
